UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of Earliest Event Reported):June 9, 2011 EVERGREEN ENERGY INC. (Exact name of Registrant as specified in its charter) Delaware 001-14176 84-1079971 (State or other jurisdiction of incorporation or organization) Commission File Number IRS Employer Identification Number 1225 17th Street, Suite 1300 Denver, Colorado (Address of principal executive offices) (Zip Code) (303) 293-2992 (Registrant’s telephone number, including area code) (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule425 under the Securities Act (17CFR230.425) oSoliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) oPre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item1.01.Entry into a Material Definitive Agreement OnJune 9, 2011, Evergreen Energy Inc. (NYSE Arca: EEE) announced it has completed the formation of its venture with WPG Resources (ASX: WPG), an Australian listed mineral resources company, to jointly develop and produce K-Fuel®, Evergreen’s coal upgrading technology, throughout Australia.The venture, Southern Coal Holdings (SCH) will be 50% owned by WPG Resources and 50% by Evergreen Energy, and was incorporated in Australia in 2010 as a private limited liability company. SCH was a wholly owned subsidiary of WPG prior to the closing of this transaction. Under the terms of the agreement, Evergreen has contributed to SCH an exclusive license to the K-Fuel Technology for Australia and WPG has contributed all of its sub-bituminous coal and lignite resources located in Australia.The SCH venture will continue exploratory and testing activities with respect to the identified coal deposits and the application of the K-Fuel process to such deposits.Further operation of SCH is subject to the permitting, construction and completion of mining and K-Fuel upgrading facilities, and sufficient financing to conduct these activities. Section 9.Financial Statements and Exhibits Item 9.01Financial Statements and Exhibits (d)Exhibits Exhibit Number Exhibit Title or Description Press Release dated June 9, 2011 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Evergreen Energy Inc. Date: June 9, 2011 By:/s/ William G. Laughlin Executive Vice President, General Counsel and Secretary 3 Evergreen Energy Inc. EXHIBIT INDEX Exhibit Number Exhibit Title or Description Press Release dated June 9, 2011 4
